Title: From Thomas Jefferson to William John Coffee, 10 December 1825
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
Dec. 10. 25.
Your letter of the 1st, has been duly recieved. a drawing master, Music master Etc, are wanting at the University, the latter for the violin, flute and clarinet; the former for landscape. but the selection of the teachers is left to the Professors; the visitors having nothing to do with it. I have had little conversation with the Faculty on the subject, and am unable therefore to say precisely what their views are. landscape, I know is the line of painting required, because most nearly allied to military drawing, which is the principal object. drawing in watercolours too, or with Indian ink, is another requisite; these methods being the best for taking military positions, topographical views, and other field objects belonging to the art of war. I understand moreover that they will require an artist of the first eminence, chusing  to wait till such an one can be procured, rather than to accept of mere mediocrity. several applications have been declined because the applicants were short of  the grade called for. as I have never seen any thing of yours in the line of landscape, I can say nothing on that subject more than to express my opinion that eminent qualifications will alone be recieved. indeed I believe there is an idea also of endeavoring to obtain a teacher who combines the lithographic art with that of landscape drawing. I presume you know that this artist will make no part of the institution: he will only be an attendant on his pupils in apartments assigned to that purpose. and will depend solely on them for remuneration. I expect at the same time that the number of these will be considerable, if the terms be moderate. this branch of instruction has been very generally called for during the past year when our numbers reached only 120. we expect the next term will open with as many students as can be accomodated, which will probably be between  2. and 300. in answering your letter I confine myself to the best information I can give you, that you may judge for yourself, in a case not within the limits of my functions. I pray you to be assured of my great esteem & respect.Th: Jefferson